Title: To John Adams from Wilhem & Jan Willink, 14 June 1782
From: Willink, Wilhem & Jan (business)
To: Adams, John



Amsterdam 14 June 1782
Sir

We take the liberty to pray your Excellency to inform us, if Autruchian, Danish, prussian Ships shall be received in America, and permitted to unLoad and Load again for their return, we beg pardon of troubling your Excellency with this question because we’d not Load in Such Colours if we are not assured they’ll be admitted in America to unLoad.
We have the honour to remain with respectfull Consideration Sir Your Excellency’s most Humble & Obedt Servants

Wilhem & Jan Willink


We receive together just now, your Excellency’s favours, both together, to the contents of whch. we Shall pay due Respect.

